 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   PATRICK HICKMAN,
                                                           Case No.: 2:18-cv-00404-GMN-NJK
 9          Plaintiff(s),
                                                                           Order
10   v.
                                                                     (Docket No. 136)
11   KENNETH MEAD, et al.,
12          Defendant(s).
13         On October 4, 2019, Defendant Kenneth Mead filed a motion to stay discovery. Docket
14 No. 132. The deadline to respond to that motion, pursuant to the Court’s order at Docket No. 11,
15 was October 8, 2019. Plaintiff failed to respond by that deadline. See Docket. Hence, on October
16 18, 2019, the Court granted Defendant’s motion under Local Rule 7-2(d) and because it determined
17 that a stay of discovery was otherwise appropriate. Docket No. 132 at 1.
18         Shortly after the Court issued its order, Plaintiff filed his response to Defendant’s motion
19 to stay discovery. Docket No. 137. Although Plaintiff failed to comply with the deadline imposed
20 by the Court’s order at Docket No. 11, the Court WITHDRAWS its order at Docket No. 136 in
21 the interest of deciding the motion on its merits with the benefit of briefing from both Defendant
22 and Plaintiff. Defendant shall file a reply to Plaintiff’s response no later than October 29, 2019.
23         IT IS SO ORDERED.
24         Dated: October 22, 2019
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
28

                                                     1
